Citation Nr: 1208277	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-01 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee osteoarthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee laxity.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  A December 2009 rating decision granted a separate 10 percent rating for left knee laxity effective March 12, 2009.

In November 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Fargo RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee osteoarthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee laxity.

The Board observes that although the Veteran's service-connected knees were evaluated in May 2009 along with several other claims, he has not been afforded a VA examination that specifically addresses the impact his knees have on his daily life and employment.  See 38 C.F.R. § 4.10; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is necessary for a VA examination.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a bilateral foot disability.

The Veteran contends that he has bilateral ankle and foot disabilities that are related to parachute jumps during service.  The Veteran testified that he had 54 total jumps, during three of which he landed badly causing injuries to his ankles and feet.  The Board observes that the Veteran's DD Form 214 reflects that he received the parachute badge.  Therefore, the Board finds the Veteran's reports of performing frequent parachute jumps during service to be competent and credible.

The Veteran had a VA examination in connection with his claims in November 2008.  Following examination, the examiner diagnosed right foot pain due to bunion deformity and gouty arthropathy 1st Mt-p joint; left foot pain due to bunion deformity and gouty arthropathy 1st Mt-p joint, old fracture distal left 2nd Mt with residual mild osteoarthritis and chronic plantar fasciitis; and right and left ankle pain, more than likely due to gouty arthropathy, with very mild degenerative osteoarthritis.  The examiner noted the complete lack of documentation of treatment in the service treatment records.  The examiner stated that complicating the left foot issue is the problem he has with gout, bunion deformity, biomedical problems and plantar fasciitis; complicating the right foot is gouty arthropathy and biomechanical foot issues; and complicating the left and right ankle claims is the issue of biomechanical foot problems and gouty arthropathy.  The examiner concluded that given the conflicting evidence, he could not say that the above disabilities were related to service.  He added that this is an extremely complex case.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is unclear from the evidence of record whether the VA examiner considered the impact of the cumulative effect of the approximately 54 parachute jumps during service and not just the three "bad" jump landings that he described.  

Moreover, the Board observes that the Veteran was noted to have abnormal feet clinically on his December 1969 entrance examination.  There was a notation of "PP moderate," which the Board assumes means moderate pes planus.  Thus, the Veteran's feet were not in sound condition upon service entrance.  Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Because the examiner did not consider the Veteran's pre-existing moderate pes planus, a remand is necessary for another examination.  

On remand, all VA records dated from November 2009 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records dated from November 2009 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knees.  The examiner should report all signs and symptoms necessary for rating the Veteran's knees under the applicable rating criteria, 38 C.F.R. § 4.71a.  The examiner should also comment as to the impact of his knees on the Veteran's daily activities and his ability to maintain employment.  

3.  Schedule the Veteran for a VA examination to evaluate his claims for service connection for bilateral ankle and feet disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claims for bilateral ankle and feet disabilities.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral ankle and feet disabilities are causally or etiologically related to the approximately 54 parachute jump landings during military service (January 1970 to November 1971) as opposed to its being more likely due to some other factor or factors.  

When rendering an opinion regarding the Veteran's feet, the examiner should note that the Veteran was found to have clinically abnormal feet (PP moderate=moderate pes planus) on his December 1969 entrance examination.  Accordingly, the examiner should address whether his pre-existing moderate pes planus underwent an increase in severity during service due to the 54 parachute jump landings. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


